

116 HR 5404 IH: Coordinating Efficiency in Nonprofit, State, and U.S. Resources Act
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5404IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Sires introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Comptroller General to submit a report to Congress and the Secretary of Commerce on
			 coordination between States, units of local government, the Federal
			 Government, and nonprofit organizations in carrying out the 2020 decennial
			 census of population, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coordinating Efficiency in Nonprofit, State, and U.S. Resources Act or the CENSUS Resources Act. 2.GAO report on coordination between States, units of local government, Federal Government, and nonprofit organizations in carrying out 2020 decennial census (a)ReportNot later than 1 year after the decennial census date with respect to the 2020 decennial census of population, the Comptroller General of the United States shall submit a report to Congress and the Secretary of Commerce that—
 (1)evaluates the level and quality of cooperation between States, units of local government, the Federal Government, and nonprofit organizations in implementing, promoting, and supporting such census;
 (2)identifies any redundant use of State, units of local government, Federal, or nonprofit organization funds in carrying out such census;
 (3)identifies best practices in coordination between States, units of local government, the Federal Government and nonprofit organizations in carrying out such census; and
 (4)evaluates effectiveness of coordination between States, units of local government, the Federal Government, and nonprofit organizations in outreach to hard-to-count populations.
 (b)DefinitionsIn this Act— (1)the term decennial census date has the meaning given that term in section 141(a) of title 13, United States Code; and
 (2)the term State means any of the 50 States, the District of Columbia, and any territory or possession of the United States.
				